DETAILED ACTION
DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 06/30/2022, addressing claims 1-7 from the non-final rejection (04/13/2022), by amending claims 1 and 6; cancelling claims 2-4; and adding new claims 8-14 is entered and will be addressed below.
Claim Interpretations
The newly added limitation “wherein the crucible disposes securely into a corresponding chamber such that the first protrusion and the second protrusion abut an inner wall of the corresponding chamber“, as the first protrusion and the second protrusion protrude at different directions, the “an inner wall” is considered as a combination of lateral wall and bottom wall of a corresponding chamber. If Applicants’ disagree, please point out the support of a single continuous wall that abut with two protrusion in different direction, or the claim should be subjected to 112(a) rejection.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “a heating element” of claim 13, this is considered an electron beam, as described in [0031] and claimed in claim 14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	Claim 13 recites “the vapor deposition apparatus further includes a heating element mounted in the metal base, the heating element exposed toward the bottom wall of the crucible body”, there is no support of this limitation in Applicants’ Specification.
	Applicants’ Fig. 6 clearly shows the heating source 70 is NOT exposed, or isolated, from the bottom wall 12 of the crucible body 1 by the metal base 60. Nowhere in Applicants’ Specification describes alternative arrangement of the heating source 70.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 10, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the crucible of claim 1, disposing in the metal base” while the parent claim 1 is amended to “wherein the crucible disposes securely into a corresponding chamber“, it is not clear the metal base is the same as the corresponding chamber, which raises antecedent issue, or the metal base is a different component than the corresponding chamber, which also has 112(a) issue.
Claim 6 will be examined inclusive both interpretations.

Claim 8 recites “wherein the first protrusion is adjacent to one end of the filling end surface”, and claim 10 recites “wherein the first protrusion is adjacent to one end of the bottom wall”, the “adjacent to” is a relative term. It is not clear how close the first protrusion to the filling end surface (or the bottom wall) reads into claim 8.

Claim 8 (or 10) will be examined as comparing to a remote component of the system.

Claim 13 recites “the vapor deposition apparatus further includes a heating element mounted in the metal base, the heating element exposed toward the bottom wall of the crucible body”, it is not clear whether Applicants considered the the electron beam is bend around the crucible and reach the bottom of the crucible (rather than heating element itself is exposed, it is the heating electron being exposed to the bottom of the crucible body.

Claim 13 will be examined inclusive both interpretations.

Dependent claim 7 is also rejected under USC 112(b) at least due to dependency to rejected claim 6.

Dependent claim 14 is also rejected under USC 112(b) at least due to dependency to rejected claim 13.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-9, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegrist (US 6384367, hereafter ‘367).
‘367 teaches all limitations of:
Claim 1: FIG. 2-4 shows an exchangeable, precisely positioned liner with the respective vaporization material in the crucible. The liner 2 is centered in the crucible 1 at a set distance 5 by spacers 4 around the perimeter and possibly the base as well (col. 2, lines 14-18, the liner 2 is the claimed “a crucible body, having an outer wall, a bottom wall, and a containing groove; and at least one protrusion, each of the at least one protrusion disposed on the outer wall or the bottom wall of the crucible body”), 
The spacers 4 can be bumps or ribs that extend from and are distributed over the perimeter of outer wall of the liner (2) or the inner wall of the crucible (1), or the spacer can be a surrounding projection (col. 2, lines 19-22, i.e. ring shaped), FIG. 2-4 shows an exchangeable, precisely positioned liner with the respective vaporization material in the crucible. The liner 2 is centered in the crucible 1 at a set distance 5 by spacers 4 around the perimeter and possibly the base as well (col. 2, lines 14-18, i.e. another spacer at the bottom, the claimed “wherein each of the at least one protrusion is a ring-shaped protrusion structure protruding outward from the outer wall or the bottom wall of the crucible body; wherein the at least one protrusion includes a first protrusion and a second protrusion, the first protrusion disposed along the circumferential direction of the outer wall, and the second protrusion disposed along the circumferential direction of the bottom wall; wherein the crucible disposes securely into a corresponding chamber such that the first protrusion and the second protrusion abut an inner wall of the corresponding chamber”).
Claim 205: Figs. 2-4 shows the claimed “wherein the crucible body includes a filling end surface, the containing groove is connected to the filling end surface, and the outer wall is connected between the filling end surface and the bottom wall”.
Claims 6-7: Electron Beam Vaporizer For Vacuum Coating Systems (title, the claimed “A vapor deposition apparatus, comprising”): 
FIG. 2-4 shows an exchangeable, precisely positioned liner with the respective vaporization material in the crucible. The liner 2 is centered in the crucible 1 at a set distance 5 by spacers 4 around the perimeter and possibly the base as well (col. 2, lines 14-18), the relatively cold copper crucible 1 (col. 1, lines 17-18, the claimed “25a metal base, having an inner wall; and the crucible of the claim 1, disposing in the metal base, wherein each of the at least one protrusion abuts the inner wall of the metal base, and the containing groove contains a vapor deposition material” of claim 6 and “30wherein the metal base is a copper base”).
Claims 8-9: Figs. 3 and 4 show the claimed “wherein the first protrusion is adjacent to one end of the filling end surface” of claim 8 and “wherein the distance from the first protrusion to the bottom wall is greater than the distance from the first protrusion to the filling end surface” of claim 9.  
Claims 13-14: Electron Beam Vaporizer For Vacuum Coating Systems (title, electron beam is capable of reaching the bottom of the crucible 1, the claimed “wherein the vapor deposition apparatus further includes a heating element mounted in the metal base, the heating element exposed toward the bottom wall of the crucible body” of claim 13, see 112(b) rejection above, and “wherein the heating element is an electron beam” of claim 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternatively, claims 1, 5-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘367, in view of SEKI et al. (US 20130107369, hereafter ‘369).
In case Applicants argue that the teaching of ‘367 “The liner 2 is centered in the crucible 1 at a set distance 5 by spacers 4 around the perimeter and possibly the base as well” (col. 2, lines 14-18) is not necessarily “a second protrusion … the second protrusion disposed along the circumferential direction of the bottom wall” of claim 1.

‘369 is an analogous art in the field of HEARTH LINER FOR OPTICAL THIN FILM FORMATION (title, same as ‘367 coating optical substrate, col. 1, lines 7-8), when the evaporation material is irradiated by an electron beam from an electron gun to melt and vaporize thereof (abstract). ‘369 teaches that the hearth liner 1a is subjected to casting, grinding, or the like so that a concave part 7a in which the cross-section is a semicircular shape having a radius R3 is formed on the bottom surface of the hearth liner 1a, and a lower rim 6a (tail) is formed on the outer extension of the concave part 7a (Fig. 2(b), [0037], last sentence), for the purpose of hearth liner 1 is not excessively cooled by the crucible. Thus, the evaporation material can be properly heated ([0038], 2nd sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a lower rim 6a of ‘369, as the spacer 4 at the base of the crucible 1 of ‘367, for the purpose of hearth liner 1 is not excessively cooled by the crucible, as taught by ‘369 ([0038], 2nd sentence) and required by ‘367.

	Claims 5-9, and 13-14 rejections are discussed above.

	Note Fig. 5 of ‘369 also shows the electron beam exposed to the bottom of the hearth liner 1.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘367 (optionally with ‘369).
‘367’s spaces is at the upper portion of the crucible 1 as in claims 8-9. ‘367 does not teach the limitations of:
Claim 10: wherein the first protrusion is adjacent to one end of the bottom wall.  
Claim 11: wherein the distance from the first protrusion to the bottom wall is less than the distance from the first protrusion to the filling end surface.  
	Claim 12: wherein the distance from the first protrusion to the bottom wall is equal to the distance from the first protrusion to the filling end surface.  

‘367 discloses the claimed invention except for location of the spacers 4.  It would have been an obvious matter to have re-arranged the location of the spacers 4, since it has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.

Note Applicants’ disclosure does not disclose advantage of the first protrusion in a particular location over the other.
Alternatively, claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘367 (optionally with ‘369), as being applied to claim 1 rejection above, further in view of Hoffman (US 4472453, hereafter ‘453).
In case Applicants the location of the first protrusion is not obvious to change.

‘453 is an analogous art in the field of Process For Radiation Free Electron Beam Deposition (title), A method for the deposition of thin films on semiconductor devices is disclosed which utilizes electron-beam induced evaporation techniques (abstract), with A cup shaped crucible 70 (Fig. 1, col. 2, line 61). ‘453 teaches that The tapered hole 56, best seen in FIG. 3, has two undercuts 60 formed therein resulting in three annular lands 62. A cup shaped crucible 70, having an outer surface 72 which closely approximates the angle of taper of the tapered hole 56 is dimensioned so that it loosly nestles into the hole 56, thereby contacting the annular lands 62. The lands 62 serve the dual purpose of providing vertical support for the crucible 70 and providing a pathway by which heat may be conducted away from the crucible 70 (col. 2, lines 59-68). 

Note a person of ordinary skill would have recognized the upper land 62 is an mirror image of ring shaped spacer 4 of ‘367. And the three lands 62 are repetitively an upper protrusion, a mid protrusion (equal distance to top and bottom of crucible), and a lower protrusion.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have duplicated the ring shaped space of ‘367 to upper, mid, and lower protrusions, as taught by ‘453, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
In regarding to 35 USC 102 rejection over Siegrist ‘367, Applicants argue that 
A) there is no indication that the peg-like are intended to be place under the liner, see the bridging paragraph between pages 8 and 9.
This argument is found not persuasive.
The OC has clearly set forth that ‘367 teaches: 
“The liner 2 is centered in the crucible 1 at a set distance 5 by spacers 4 around the perimeter and possibly the base as well” (col. 2, lines 14-18).
There are numerous reference that teaches crucible having bottom support. ‘369 is one of these reference and is used in this OC to further support a bottom support ring.
B) the “spacers are key into opposing grooves”, a non-smooth design that removed from an inner wall of a housing chamber, as claimed, see the 1st complete paragraph of page 9.
This argument is found not persuasive.
Applicants’ amended claim 1 has “abut an inner wall of the corresponding chamber“, nowhere in the claim describe a smooth inner wall without a groove. An inner wall with groove still reads into the “an inner wall”. Note Applicants’ “an inner wall” is not even one single surface, it is one cylindrical inner surface plus a bottom surface, see claim interpretation above.
Even if Applicants amended the claim to include a smooth surface, if supported by Applicants’ Specification, ‘453 has protrusions/lands 62 abut a smooth surface of crucible 70. By applying mirror construction, it will also read into this potential amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190119807 is cited for a crucible 10 with bottom recess 12 (Fig. 5).

US 20120251722 is cited for support pin 24 being a hollow tube (Fig. 1, [0044], 2nd sentence).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716